IN THE
                        TENTH COURT OF APPEALS

                               No. 10-20-00010-CR
                               No. 10-20-00011-CR
                               No. 10-20-00012-CR
                               No. 10-20-00013-CR
                               No. 10-20-00014-CR
                               No. 10-20-00015-CR
                               No. 10-20-00016-CR
                               No. 10-20-00017-CR
                               No. 10-20-00018-CR
                               No. 10-20-00019-CR

JOSEPH RAY MELTON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                      From the County Court at Law
                         Navarro County, Texas
                 Trial Court Nos. C34324-CR, C34325-CR,
              C34326-CR, C34327-CR, C34328-CR, C34329-CR,
              C34330-CR, C34331-CR, C34332-CR, C34333-CR


                         MEMORANDUM OPINION

      Joseph Ray Melton pled guilty to, and was convicted of, ten separate offenses of

Possession of Child Pornography and sentenced to ten years in prison. See TEX. PENAL
CODE § 43.26(a). His sentences were suspended, and he was placed on community

supervision for ten years. Six years later, he pled true to the State’s motion to revoke

community supervision in each conviction and was sentenced to ten years in prison.

Melton appealed his convictions. He has now filed motions to voluntarily dismiss these

appeals.

        Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motions to

dismiss must be signed by Melton and his attorney. The attorney has signed the motions,

but due to the attorney’s inability to conduct an in-person visit with Melton in prison due

to Covid-19 restrictions, the motions have not been signed by Melton.

        Melton requests that we exercise our authority under the Texas Supreme Court’s

Thirty-Sixth Emergency Order and accept Melton’s motions without his signature. The

Texas Supreme Court’s Thirty-Sixth Emergency Order, issued on March 5, 2021, provides

in relevant part:

        Subject only to constitutional limitations, all courts in Texas may in any
        case, civil or criminal… modify or suspend any and all deadlines and
        procedures, whether prescribed by statute, rule, or order, for a stated period
        ending no later than June 1, 2021….

Tex. Sup. Ct. Misc. Docket No. 21-9026 at 3(a).

        Accordingly, we use the Texas Supreme Court’s Thirty-Sixth Emergency Order

and suspend Rule 42.2(a)’s requirement that Melton must signed his motions to dismiss.

Melton’s motions to dismiss are granted, and these appeals are dismissed.



                                           TOM GRAY
                                           Chief Justice


Melton v. State                                                                          Page 2
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Motions to dismiss granted
Opinion delivered and filed March 17, 2021
Do not publish
[CR25]




Melton v. State                              Page 3